Case: 22-2177     Document: 12     Page: 1    Filed: 12/07/2022




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                EDDY JEAN PHILIPPEAUX,
                    Claimant-Appellant

                              v.

     DENIS MCDONOUGH, Secretary of Veterans
                     Affairs,
               Respondent-Appellee
              ______________________

                         2022-2177
                   ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 22-3886, Judge Joseph L. Toth.
                   ______________________

                         ORDER
     The appellant having failed to file the brief required by
 Federal Circuit Rule 31(a) within the time permitted by the
 rules, it is
Case: 22-2177   Document: 12    Page: 2   Filed: 12/07/2022




 2                             PHILIPPEAUX V. MCDONOUGH



     ORDERED that the notice of appeal be, and the same
 hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules.




                                 FOR THE COURT

 December 7, 2022
      Date                       /s/ Peter R. Marksteiner
                                 Peter R. Marksteiner
                                 Clerk of Court


 ISSUED AS A MANDATE: December 7, 2022